Citation Nr: 1117034	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-41 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder, claimed as right knee injury residuals.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty for training with the United States Marine Corp Reserve from April 1973 to September 1973. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates that while the Veteran has been diagnosed with an anxiety disorder; he has not been diagnosed with PTSD that is compliant with the Diagnostic and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV).  Although not claimed by the Veteran, the Board is expanding his original claim to include all anxiety disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

With regard to the Veteran's petition to reopen his claim for a right knee disorder, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

During the course of the his Travel Board hearing, the Veteran indicated that he wished to have the Agency of Original Jurisdiction (AOJ) review the evidence associated with his claims file after the last supplemental statement of the case, rather than proceed to the Board.  As the Veteran has expressly denied waiving AOJ consideration, the Board must remand the claims.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a left knee disorder, right elbow/wrist disorder, left leg neuropathy, and heart disorder (claimed as chest pains secondary to anxiety) as well as whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

As an initial matter, the Board notes that there is some confusion concerning representation in this case.  An appellant must be afforded the full right to representation in all stages of an appeal.  See 38 C.F.R. § 20.600 (2010).  During the pendency of these matters, the Veteran has been represented by Disabled American Veterans (DAV) as well as a private attorney.  However, that representation was revoked or withdrawn in October 2009 and February 2010, respectively.


During the August 2010 Board hearing, the Veteran stated that he had executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing DAV as his new representative for the claims on appeal.  It was further acknowledged that he would represent himself pro se during the hearing, as no DAV representatives were available at that time to assist him.  However, the Board's review of the Veteran's claims file showed that there was no current valid VA Form 21-22 in favor of DAV or any other accredited agent, attorney, or service organization.

In an August 2008 deferred rating decision, the RO referred to a recent vocational rehabilitation decision.  Consequently, the Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the VA claims folder for review by the Board.

The claims folder also reflects that the Veteran has received medical treatment for his claimed tinnitus, right knee, hearing loss, and psychiatric disorders from the VA Medical Center (VAMC) in Marion, Indiana; however, as the claims file only includes a selection of records from that facility dated from 1994 to 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to ascertain his intentions regarding representation.  He should be advised that there is no current VA Form 21-22 from DAV or any other representative in the claims file.  If he wishes to be represented by an individual or representative, request that he submit a properly executed VA Form 21- 22.

2.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, which treated him for his claimed bilateral hearing loss, right knee, tinnitus, and psychiatric disorders.  Of particular interest are any VA treatment records pertaining to the claimed disorders from the Marion VAMC, for the period from January 1992 to October 2008 and from July 2010 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and any selected representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4.  The AMC must review the claims file and ensure that all appropriate development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the Veteran's claims on the basis of all the evidence on file and all governing legal authority.  If any benefit sought on appeal is not granted, the Veteran and any appointed representative must be provided with a Supplemental Statement of the Case (SSOC), which should include a summary of all of the evidence added to the record since the August 2010 SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).







	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

